                             Case 20-14696-LMI     Doc 217     Filed 08/02/21     Page 1 of 4




           ORDERED in the Southern District of Florida on August 1, 2021.




                                                              Laurel M. Isicoff
                                                              Chief United States Bankruptcy Judge
___________________________________________________________________________



                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION
                                                www.flsb.uscourts.gov

           In re:
                                                                Chapter 11
           CINEMEX HOLDINGS USA, INC.,                          Case No. 20-14696-LMI

                              Debtor.
                                                         /

                       ORDER SUSTAINING GUC CLAIMS TRUST’S THIRD
              OMNIBUS OBJECTION TO CLAIMS (AMENDED AND SUPERSEDED CLAIMS)

                        THIS MATTER having been considered without a hearing upon the GUC Claims Trust’s

           Third Omnibus Objection to Claims (Amended and Superseded Claims) (the “Objection”) [ECF

           No. 116] filed by the GUC Claims Trust on May 18, 2021. The GUC Claims Trust, by submitting

           this form of Order, having represented that the Objection was served upon each of the claimants

           identified in Exhibit “A” of the Objection, that the thirty (30) day response time provided by Local

           Rule 3007-1(D) has expired, that no responses were filed to the Objection or received by counsel

           to the GUC Claims Trust (except as noted below), and that the relief to be granted in this Order is



           10744525-1
                  Case 20-14696-LMI        Doc 217     Filed 08/02/21     Page 2 of 4




the identical relief requested in the Objection except with respect to 1) Town of Leesburg VA with

respect to claim numbers 71-1 and 71-2 which have been removed, by agreement of the parties,

from the exhibit after an informal response by Town of Leesburg VA, and which is the subject of

a separate order [ECF No. 193], and 2) USEF HCG Fenton LLC with respect to claim numbers

26-1 and 36-1 which have been removed, by agreement of the parties, from the exhibit after an

informal response by USEF HCG Fenton LLC and which will be the subject of a separate order,

this Court having considered the basis for the Objection to the claims, it is

             ORDERED as follows:

             1.    The Objection is SUSTAINED, with respect to the claims identified on the

attached Exhibit “A”.

             2.    The claims identified on the attached Exhibit “A”, shall be treated as set forth in

the Disposition of Claim column.

                                                 # # #


Submitted by:
Brian G. Rich, Esq.
Berger Singerman LLP
313 N. Monroe Street, Suite 301
Tallahassee, FL 32301
Telephone: (850) 561-3010
Facsimile: (850) 561-3013
E-mail: brich@bergersingerman.com

(Brian G. Rich, Esq. is directed to serve this order upon all non-registered users or registered
users who have yet to appear electronically in these cases and file a conforming certificate of
service.)




10744525-1
Order Sustaining Third Omnibus Objection to Claims (Amended and Superseded Claims)
Exhibit A

               Name of Claimant                      Claim No.   Debtor Case where       Case No.   Claim Amount     Disposition of Claim
                                                                  Claim was filed
American Express Travel Related Services Co., Inc.     26-1          CB Theater          20-14699   $      560.61 Stricken and disallowed in
            c/o Becket and Lee LLP                                 Experience LLC                                        its entirety.
                 PO Box 3001
           Malvern, PA 19355-0701

    Aramark Uniform & Career Apparel, LLC              15-1          CB Theater          20-14699   $   45,636.36 Stricken and disallowed in
              c/o Sheila R. Shwager                                Experience LLC                                        its entirety.
      Hawley Twoxell Ennis & Hawley LLP
                                                                                                                                               Case 20-14696-LMI




                   PO Box 1617
                  Boise, ID 83701
                    Ecolab, Inc.                       79-1       Cinemex USA Real       20-14695   $   73,367.73 Stricken and disallowed in
              26252 Network Place                                Estate Holdings, Inc.                                   its entirety.
                                                                                                                                               Doc 217




             Chicago, IL 60673-1262
    High Definition Cleaning Technology, Inc.          95-1          CB Theater          20-14695   $   18,800.00 Stricken and disallowed in
           3665 East Bay Dr #204-278                               Experience LLC                                        its entirety.
                  Largo, FL 33771
    High Definition Cleaning Technology, Inc.          95-2          CB Theater          20-14695   $   18,956.43 Stricken and disallowed in
           3665 East Bay Dr #204-278                               Experience LLC                                        its entirety.
                                                                                                                                               Filed 08/02/21




                  Largo, FL 33771
           HiTouch Business Services                   10-1          CB Theater          20-14699   $   31,872.82 Stricken and disallowed in
        One Monument Square Ste 800                                Experience LLC                                        its entirety.
               Portland, ME 04101
                 Lakeland Electric                    117-1       Cinemex USA Real       20-14695   $   22,450.31 Stricken and disallowed in
                                                                                                                                               Page 3 of 4




          Attn: Jerrod D. Simpson, Esq.                          Estate Holdings, Inc.                                   its entirety.
           228 S. Massachusetts Ave.
               Lakeland, FL 33801
   Miami Dade County Tax Collector          1-1     Cinemex USA Real       20-14695   UNLIQUIDATED Stricken and disallowed in
                Suite #430                         Estate Holdings, Inc.                                  its entirety.
          200 NW 2nd Avenue
             Miami, FL 33128
        MOAC Mall Holdings LLC              64-1    Cinemex USA Real       20-14695   $ 16,308,026.78 Stricken and disallowed in
             Thomas J Flynn                        Estate Holdings, Inc.                                     its entirety.
 Larkin, Hoffman, Daly & Lindgren Ltd.
    8300 Norman Center, Suite 1000
      Minneapolis, MN 55437-1060
     Twin Shores Management LLC             26-1    Cinemex USA Real       20-14695   $ 2,565,877.00 Stricken and disallowed in
       1039 State Street, Suite 203                Estate Holdings, Inc.                                    its entirety.
          Bettendorf, IA 52722
            The ICEE Company                21-1       CB Theater          20-14699   $     11,315.25 Stricken and disallowed in
                                                                                                                                   Case 20-14696-LMI




             265 Mason Rd.                           Experience LLC                                          its entirety.
           LaVergne, TN 37086
                 VCC, LLC                   80-1    Cinemex USA Real       20-14695   $ 4,559,091.63 Stricken and disallowed in
    5752 Granscape Blvd., Suite 200                Estate Holdings, Inc.                                    its entirety.
                                                                                                                                   Doc 217




          The Colony, TX 75056
Wells Fargo Vendor Financial Services LLC   24-1    Cinemex USA Real       20-14695   $    155,088.71 Stricken and disallowed in
          Attn: Jason Harkness                     Estate Holdings, Inc.                                     its entirety.
     1010 Thomas Edison Blvd. SW
         Cedar Rapids, IA 52404
                                                                                                                                   Filed 08/02/21
                                                                                                                                   Page 4 of 4
